The opinion of the court was delivered by
Blanchard, J.
Defendant was tried for murder, convicted of manslaughter and sentenced to two years at hard labor.
On October 25, 1897, he took an order of appeal to this court, but the transcript was not filed here until November 24, 1897, thirty days later. Because of this a motion to dismiss the appeal is made.
*1599ON Motion to Dismiss.
Appeals in criminal cases are made returnable within ten days after the granting of the order of appeal. Act No. 30 of 1878.
It thus appears that this appeal was not filed seasonably. No reason whatever is assigned for the delay.
While the court takes judicial cognizance of the existence of yellow fever in the late summer and fall of the current year in the city of New Orleans, and of the quarantine regulations established throughout the country in consequence thereof, and of the interruption therefrom, to a great extent, of communication, travel and the transmission of the mails, the same does not account for, nor justify, in the .absence of a showing to that effect, the long delay in the filing of this appeal, which comes from a parish but a short distance by rail and river from the court.
In State vs. Bevell, 47 An. 48, a motion to dismiss the appeal which had not been seasonably filed was, it is true, denied. But it was upon the ground that the facts appearing justified the refusal. The accused in that case had no counsel and was represented by attorneys assigned by the court, and it was found that it was the inadvertence of the clerk of the lower court that had caused the delay in preparing and bringing up the record.
No such facts appear in the instant case, and we are constrained to enforce the requirement of the law in respect to the filing of appeals. State vs. Clark, 49 An. 780.
The motion is sustained and the appeal dismissed.